
	

113 HR 1367 IH: FEHBP Prescription Drug Integrity, Transparency, and Cost Savings Act
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1367
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Lynch (for
			 himself, Mr. Cummings,
			 Mr. Moran, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend chapter 89 of title 5, United States Code, to
		  ensure program integrity, transparency, and cost savings in the pricing and
		  contracting of prescription drug benefits under the Federal Employees Health
		  Benefits Program.
	
	
		1.Short titleThis Act may be cited as the
			 FEHBP Prescription Drug Integrity,
			 Transparency, and Cost Savings Act.
		2.Improved program
			 integrity, transparency, and cost savings for prescription drug benefits in the
			 Federal Employees Health Benefits Program
			(a)Change in
			 contracting requirementsSection 8902 of title 5, United States
			 Code, is amended by adding at the end the following:
				
					(p)A contract may not be made or a plan
				approved under this chapter, with respect to a carrier that is a party to a PBM
				carrier arrangement, unless the PBM and such carrier comply with the
				requirements of section 8915. The Office shall terminate such contract or
				discontinue such plan for failure to comply with such
				requirements.
					.
			(b)Requirements for
			 PBMs and related requirements for carriersChapter 89 of title 5, United States Code,
			 is amended by adding at the end the following:
				
					8915.Requirements
				for PBM arrangements
						(a)Limitations on
				Cross-Ownership
							(1)In
				generalUnder a PBM carrier
				arrangement a PBM may not be under common corporate control with—
								(A)a prescription
				drug manufacturer; or
								(B)a retail
				pharmacy.
								(2)Profit
				restriction on corporately affiliated carriers and PBMsWith respect to a PBM carrier arrangement
				related to a contract under this chapter, the Office may not permit a carrier
				under common corporate control with a PBM to earn a profit resulting from such
				control.
							(3)CertificationEach carrier shall certify annually to the
				Office of Personnel Management that any PBM with which it has a PBM carrier
				arrangement meets the requirements of this subsection.
							(4)DefinitionsFor
				purposes of this subsection—
								(A)Common corporate
				controlThe term common corporate control means that
				2 entities are part of a controlled group of corporations (as such term is
				defined in section 1563 of the Internal Revenue Code of 1986).
								(B)Retail
				pharmacyThe term
				retail pharmacy excludes any mail order pharmacy.
								(b)Restrictions on
				brand name prescription drug substitutions
							(1)In
				generalUnder a PBM carrier arrangement, and with respect to a
				prescription drug prescribed to an enrollee covered under such arrangement, a
				PBM may not request payment from a carrier for a brand name prescription drug
				that was dispensed to the enrollee, at the request of the PBM, in substitution
				for the drug that was originally prescribed to such enrollee, unless each of
				the following requirements is met:
								(A)Lower net
				costThe substitute drug has a lower net cost than the drug
				originally prescribed to such enrollee.
								(B)Authorization by
				prescriberThe prescriber of the originally prescribed drug
				submits an express, verifiable authorization of the substitution to the
				pharmacist and such authorization includes a determination by the prescriber
				that the drug substitution will not endanger the health of the enrollee for
				whom the drug is prescribed.
								(C)Additional
				requirementsEach of the requirements described in
				paragraph (2) are met.
								(2)Additional
				requirementsThe requirements
				described in this paragraph are, with respect to a brand name prescription drug
				that was dispensed to an enrollee, at the request of the PBM, in substitution
				for the drug that was originally prescribed to such enrollee, the
				following:
								(A)To the extent
				appropriate, the PBM consults the enrollee concerning such drug
				substitution.
								(B)The PBM discloses
				to the prescriber of the originally prescribed drug, the carrier, and the
				enrollee for whom such drug was prescribed—
									(i)the reason why the
				PBM proposed a drug substitution for such drug; and
									(ii)the financial
				impact of the drug substitution on the PBM, the carrier, and the
				enrollee.
									(C)In the case of a
				mail order pharmacy, the PBM ensures that, at the time the drug is dispensed,
				the enrollee receives a written notice that such drug substitution occurred and
				that such substitution occurred with the approval of the prescriber.
								(3)DefinitionsFor
				purposes of this subsection—
								(A)Brand name
				prescription drugThe term
				brand name prescription drug means a drug approved pursuant to an
				application submitted under section 505(b) of the Federal Food, Drug, and
				Cosmetic Act (21 U.S.C. 355(b)).
								(B)Net
				costThe term net cost means, with respect to a
				drug, a carrier, and an enrollee, the sum of—
									(i)the final cost of
				the drug to the carrier after all adjustments (including discounts, rebates,
				associated dispensing fees and administrative fees, and enrollee cost sharing);
				and
									(ii)the final cost of the drug to the enrollee
				(including cost-sharing).
									(C)PrescriberThe
				term prescriber means an individual who is authorized under State
				and Federal law to prescribe drugs and who prescribes a drug to an enrollee of
				a health benefits plan under this chapter.
								(c)Reimbursement of
				carriersUnder a PBM carrier
				arrangement, not later than the last day of each quarter of the contract
				year—
							(1)the PBM shall pay
				to a carrier an amount that is at least 99 percent of the sum of—
								(A)all compensation that the PBM received
				during the previous quarter from a prescription drug manufacturer under a PBM
				manufacturer contract (to the extent such arrangement relates to the PBM
				carrier arrangement) including compensation (but excluding rebates) that the
				Office of Personnel Management categorizes (regardless of how such compensation
				is categorized by the PBM) as—
									(i)market share
				incentives;
									(ii)prescription drug
				substitution programs;
									(iii)educational
				support;
									(iv)commissions;
									(v)mail service
				purchase discounts;
									(vi)administrative or
				management fees; or
									(vii)any other form
				of compensation;
									(B)all compensation received by the PBM during
				the previous quarter for sales of utilization or claims data that the PBM
				possesses as a result of the PBM carrier arrangement; and
								(C)all rebates paid to the PBM during the
				previous quarter by a prescription drug manufacturer to the extent that such
				rebates are based on prescription drugs dispensed under the PBM carrier
				arrangement; and
								(2)the PBM shall disclose to the carrier and
				the Office, in a form and manner specified by the Office—
								(A)the compensation
				described in
				paragraph (1)(A), by the amount of
				compensation for each category under such paragraph;
								(B)the compensation
				described in
				paragraph (1)(B); and
								(C)the rebates
				described in
				paragraph (1)(C), on a drug-by-drug
				basis.
								(d)Sale of
				utilization and claims dataUnder a PBM carrier arrangement, if the PBM
				intends to sell utilization or claims data that the PBM possesses as a result
				of such arrangement—
							(1)the PBM shall notify the Office of
				Personnel Management before selling such data and shall provide the Office with
				the name of the potential purchaser of such data and the expected use of such
				data by such purchaser; and
							(2)the PBM may not
				sell such data unless the sale complies with all Federal and State laws and the
				PBM has received approval for such sale from the Office.
							(e)Pricing
							(1)Spread
				pricing
								(A)Limitation on
				charges to a carrierA PBM under a PBM carrier arrangement shall
				not charge a carrier an amount for a prescription drug that is covered under
				such arrangement (and is dispensed by a pharmacy) that is more than the amount
				(including the ingredient cost and the dispensing fee) that the PBM reimburses
				the pharmacy for the drug.
								(B)Disclosures
									(i)Initial
				disclosureBefore entering into a PBM carrier arrangement, the
				PBM shall disclose to the carrier and the Office of Personnel Management the
				reimbursement basis (including the type of benchmark price and the source of
				the data for determining such price) and methodology that the PBM uses to
				compute reimbursement amounts for retail and mail order pharmacies.
									(ii)UpdatesNot later than 30 days after making a
				change to the reimbursement basis or methodology under
				clause (i), the PBM shall
				disclose such change to the carrier and the Office.
									(iii)Transition
				ruleIn the case of a PBM
				carrier arrangement that is in effect on the effective date of the FEHBP
				Prescription Drug Integrity, Transparency, and Cost Savings Act, the PBM shall
				disclose the information under
				clause (i) not later than 1 year
				after such date.
									(2)Maximum for mail
				order prescription drugs prices and dispensing fees
								(A)In
				generalIf a prescription drug is supplied by a mail order
				pharmacy to an enrollee, under a PBM carrier arrangement, a PBM may not charge
				a carrier an amount for the ingredient cost for such prescription drug that is
				greater than an amount that is equal to the actual acquisition cost for the
				drug minus any cost sharing for such drug that is the responsibility of the
				enrollee.
								(B)Dispensing
				feeUnder a PBM carrier
				arrangement, a PBM may not charge a carrier an amount for a dispensing fee
				related to a prescription drug dispensed by a mail order pharmacy to an
				enrollee that is greater than the amount that the PBM charges health plans for
				similar services that are not covered under a PBM carrier arrangement.
								(C)TransparencyUnder
				a PBM carrier arrangement, a PBM shall provide the carrier and the Office of
				Personnel Management, at the request of such carrier or Office, information on
				the method used to determine the amount of—
									(i)the ingredient
				cost under
				subparagraph (A);  and
									(ii)the dispensing
				fee under
				subparagraph (B).
									(D)Actual
				acquisition cost definedFor purposes of this paragraph, the term
				actual acquisition cost means the amount a pharmacy pays for a
				prescription drug, net of discounts, rebates, charge backs, and other
				adjustments to the price of the drug.
								(f)Right to
				explanation of benefitsUnder a PBM carrier arrangement, not
				later than 90 days after the date on which a pharmacy dispenses a prescription
				drug covered under the arrangement, the PBM shall provide (by mail or
				electronically) to the enrollee to whom such drug was dispensed an explanation
				of benefits statement that contains the following information:
							(1)The date the claim
				for such drug was made by the pharmacy.
							(2)The name of such
				drug and the strength and quantity dispensed to the enrollee.
							(3)The amount paid by
				the enrollee for such drug.
							(4)The total amount paid to the pharmacy by
				the PBM for such drug. Such amount shall include all amounts paid to the
				pharmacy with respect to dispensing such drug, including fees.
							(5)The amount paid by
				the carrier to the PBM for such drug.
							(g)Nondiscriminatory
				contract
							(1)In
				generalUnder a PBM carrier arrangement, a PBM may not require
				that a pharmacy participate in a pharmacy network managed by such PBM as a
				condition of the pharmacy participating in another network managed by such
				PBM.
							(2)Pharmacy network
				definedFor purposes of this subsection, the term pharmacy
				network means a group of pharmacies that have agreed, through a contract
				with a PBM or carrier, to provide prescription medications to enrollees at
				rates and with discounts that are specified in such contract.
							(h)Access to PBM
				contract information
							(1)In
				generalUnder a PBM carrier arrangement, at the request of the
				Office of Personnel Management, a PBM shall provide to the Office and to the
				Inspector General of the Office of Personnel Management full access to
				information relating to contracts entered into by such PBM under such
				arrangement (such as PBM manufacturer contracts and PBM contracts with
				pharmacies). Such information shall include—
								(A)companywide rebate
				receipt aging reports that cover all of the PBM’s lines of business;
								(B)information and
				methodology used to calculate and allocate rebates between the PBM’s lines of
				business;
								(C)information on
				average wholesale prices, wholesale acquisition costs, and maximum allowable
				costs;
								(D)information on
				dispensing fees paid; and
								(E)information and
				methodologies used to calculate additional administrative and service fees
				charged to the carrier.
								(2)ConfidentialityInformation provided by a PBM under this
				subsection is confidential and shall not be disclosed by the Office, except
				that nothing in this paragraph shall prevent—
								(A)a disclosure
				required under the Inspector General Act of 1978; or
								(B)any disclosure
				which the Office, in its sole discretion, considers necessary in order to carry
				out this section, if such disclosure is made in a form which does not disclose
				the identity of a specific PBM or carrier or the price charged for a particular
				prescription drug.
								(3)Exemption from
				FOIAAny information obtained under this subsection shall be
				exempt from disclosure under section 552.
							(4)DefinitionsFor
				purposes of this subsection—
								(A)Generic
				drugThe term generic
				drug means a drug approved pursuant to an abbreviated application
				submitted under section 505(j) of the Federal Food, Drug, and Cosmetic Act (21
				U.S.C. 355(j)).
								(B)Maximum
				allowable costThe term maximum allowable cost means
				a cost that is set by a PBM as the upper payment limit on the ingredient costs
				for a generic drug.
								(C)Wholesale
				acquisition costThe term wholesale acquisition cost
				means a publicly available list price for sales of a drug by a manufacturer to
				a wholesaler.
								(i)Treatment of
				non-Compliance
							(1)In
				generalUnder a PBM carrier arrangement, a PBM that knowingly
				provides false information to a carrier related to a claim made to such carrier
				by the PBM under such arrangement shall be treated, for purposes of chapter 37
				of title 31, in the same manner as a person that makes a false claim to the
				United States Government under section 3729 of such chapter.
							(2)Use of
				collectionsAny monetary penalty collected under
				paragraph (1) shall be deposited into
				the Employees Health Benefits Fund under section 8909.
							(3)Additional
				penaltiesAny penalties resulting from the application of
				paragraph (1) shall be in addition to
				any other penalties available to the Office of Personnel Management under law
				or regulation.
							(j)No application
				to community-Rated carriersThe provisions of this section and section
				8902(p) of this title—
							(1)shall apply to
				experience-rated carriers; and
							(2)shall not apply to
				carriers that use rates based on a per member per month capitation
				amount.
							(k)Limitation of
				application to prescription drugsThe provisions of this section and section
				8902(p) of this title shall not be construed to apply to drugs that are not
				prescription drugs.
						(l)General
				definitionsFor purposes of this section and section 8902(p) of
				this title:
							(1)Dispensing
				feeThe term dispensing fee means a fee paid to a
				pharmacy for the service of filling or dispensing prescriptions and excludes
				any payment for the cost of the drug dispensed.
							(2)Drug
				substitutionThe term drug substitution means any
				change from one prescription drug to another prescription drug that is intended
				to address or treat the same illness or condition.
							(3)PBM carrier
				arrangementThe term PBM carrier arrangement means a
				contract between a PBM and a carrier for the provision or administration of a
				program of prescription drug coverage under a health benefits plan under this
				chapter. Such a contract may provide, among other duties, for the PBM
				to—
								(A)process and pay
				prescription drug claims;
								(B)provide programs
				and services designed to—
									(i)maximize the
				effectiveness of prescription drugs dispensed under such plan; or
									(ii)contain
				prescription drug expenditures under such plan; and
									(C)engage in other
				activities related to the administration of such prescription drug
				coverage.
								(4)PBM manufacturer
				contractThe term PBM manufacturer contract means a
				contract between a PBM and a prescription drug manufacturer for the provision
				of prescription drugs to enrollees of health benefits plans with prescription
				drug coverage that is administered or provided by the PBM.
							(5)Pharmacy benefit
				manager; PBMThe terms pharmacy benefit manager and
				PBM mean an entity that contracts with a carrier to provide or
				administer prescription drug coverage under a health benefits plan under this
				chapter.
							.
			(c)Clerical
			 amendmentThe table of sections for chapter 89 of title 5, United
			 States Code, is amended by adding at the end the following:
				
					
						8915. Requirements for PBM
				arrangements.
					
					.
			(d)Effective Date;
			 waiver; regulations
				(1)Effective
			 dateThe amendments made by this section shall apply to contract
			 years beginning on or after January 1, 2014.
				(2)WaiverThe Office of Personnel Management may
			 waive the application of 1 or more of the requirements of section 8915 of title
			 5, United States Code, but only for contract year 2014.
				(3)Expediting
			 implementation of regulationsNot later than 6 months after the date of
			 the enactment of this Act, the Office of Personnel Management shall issue
			 interim final regulations to carry out this section which may be effective and
			 final immediately on an interim basis as of the date of publication of such
			 regulations. If the Office provides for an interim final regulation, the Office
			 shall provide for a period of public comment on such regulation after the date
			 of publication. The Office may change or revise such regulation after
			 completion of the period of public comment.
				
